Title: To Alexander Hamilton from William S. Smith, 7 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt. Octr. 7th. 1799.
          
          I have the honor of acknowledging the receipt of your Letter, relative to the Winter Quarters of the 12th. Regt. I submit to your consideration the propriety of calling all the recruiting Parties to the Regiment before it marches, that when we go to our grounds, sufficient arrangements, may be made, for the accommodation of the whole, and when they are once definitively fixed, such recruiting detachments may be made, as the good of the service may require; should you approve of this suggestion, and will inform me  in confidence, when we shall be ordered to move, I will make the necessary arrangements to have all the parties, in Camp, in due season—should you think it non essential, I acquiese of course—with great respect, I am Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. Commdt
            12th. Regt
          
        